DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  A suggested title is “Facial Recognition Using Antenna Array And Camera Image”.
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is merely a slightly revised version of claim 1 and does not serve as a concise statement of the technical disclosure of the patent.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Barbello (US 2019/0187265 A1).

Claim 1
	In regards to claim 1, Barbello discloses an electronic device {electronic device 201, Figs. 1, 2} comprising:
a display {see display shown for electronic device 201 in Fig. 1; Fig. 2 that includes, e.g., a laptop or mobile phone, and an associated display 210; [0020], [0024]};
a camera {camera in [0015], while [0035]-[0036], [0071]-[0075] clarifies that the identification system 226 includes radar and at least one non-radar sensor such as a camera which is used to authenticate a person by applying facial recognition};
a wireless communication circuit {wireless communication devices 702, Figs. 2, 7, [0076]-[0077] in which the wireless communication devices 702 enable radar, authentication, voice, audio, video and data} connected to an antenna array including a plurality of antenna elements and configured to perform beamforming using the antenna array
{antenna 214, [0030]; radar-based authentication system 104 includes radar-emitting element 212 and antenna 214 that forms radiations in beams per [0025]-[0028]};
a processor operatively connected to the display, the camera, and the wireless communication circuit {Fig. 2 processors 202, 220; [0023], [0034]}; and
a memory operatively connected to the processor {Fig. 2, computer-readable media 204, [0023], [0034]},
wherein the memory stores one or more instructions that, when executed [0034], [0080]}, cause the processor to:
obtain, via the camera, an image including a face image
still or video images that are compared with similar types of information from persons that enter the radar field 106 meaning that when the person is in view of the camera and in range of the antenna the system obtains images including a face image for facial recognition as further disclosed in [0035]-[0036], [0070]-[0075]; claim 19}; and 
obtain, via the wireless communication circuit, face data of a face corresponding to the face image 
{radar-based authentication system 104 includes radar-emitting element 212 and antenna 214 per [0025]-[0028].  See also [0029], [0035]-[0036], [0046]-[0049].  See also Fig. 6 steps 602-604; [0066]-[0067].  For “via the wireless communication circuit” see also [0076]-[0077]}.
Claim 7
	In regards to claim 7, Barbello discloses wherein the one or more instructions, when executed, cause the processor to determine whether the face is an actual face of a person based on the face image and the face data {[0035]-[0036], [0071]-[0075] clarifies that the identification system 226 includes radar and at least one non-radar sensor such as a camera which is used to authenticate a person by applying facial recognition. See also [0046]-[0049]; Fig. 6 steps 602-604; [0066]-[0067]}.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barbello and Trotta (US 2019-0011534).
Claim 2
	In regards to claim 2, Barbello discloses, wherein the one or more instructions, when executed, cause the processor to form at least one beam, via the wireless communication circuit, 
{see [0025]-[0027] disclosing a variety of radar beam shapes including wide field (shape), narrow field, various shaped fields, steered fields, and close (near), field, intermediate field and far range fields.  See also [0032]-[0033] for variable frequency fields}.

	Trotta also teaches causing the processor {Fig. 1A, processor 104, Fig. 3A, processing circuity 304} to form at least one beam, via the wireless communication circuit, based on a location of the face image in the image {see [0024]-[0025], [0032], [0084], claim 7 disclosing using a camera to determine position/align a human face based on the captured image in order to initiate radar measurements of target face while [0074] teaches combining radar sensor with other biometric sensors such as optical facial recognition systems with camera sensors.  See also beam steering in [0026]-[0027], [0019] including directing radar to specific portions of a user’s face as shown in Fig. 1C}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s beam formation such that the one or more instructions, when executed, cause the processor to form at least one beam, via the wireless communication circuit based on a location of the face image in the image as taught by Trotta because doing so positions the target within the effective boundary of the light emitters for sufficient lighting and within the predetermined range of the radar sensor circuits thereby increasing detection accuracy and thereby facial recognition accuracy as motivated by Trotta in [0024]-[0025], [0032] and/or because doing so 
Claim 3
	In regards to claim 3, Barbello discloses wherein the one or more instructions, when executed, cause the processor to 
	Trotta also teaches causing the processor to determine a relative location of a user corresponding to the face relative to the electronic device based on the location of the face image in the image, and form the at least one beam towards the determined relative location {see [0024]-[0025], [0032], [0084], claim 7 disclosing using a camera to determine position/align a human face relative to the electronic device based on the captured image in order to initiate radar measurements of target face while [0074] teaches combining radar sensor with other biometric sensors such as optical facial recognition systems with camera sensors.  See also beam steering in [0026]-[0027], [0019] including directing radar to specific portions of a user’s face as shown in Fig. 1C}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s beam formation such that the one or more instructions, when executed, cause the processor to determine a relative location of a user corresponding to the face relative to the electronic device based on the location of 
Claim 4
	In regards to claim 4, Barbello discloses wherein the one or more instructions, when executed, cause the processor to obtain the face data by transmitting a signal via the at least one beam and detecting a reflected signal of the transmitted signal {radar-based authentication system 104 includes radar-emitting element 212 and antenna 214 per [0025]-[0028].  See also [0029], [0035]-[0036], [0046]-[0049].  See also Fig. 6 steps 602-604; [0066]-[0067]}.

Independent Claim 11
	In regards to claim 11, Barbello discloses a method for an electronic device to obtain face data {electronic device 201, Figs. 1, 2}, the method comprising:
obtaining, via a camera of the electronic device, an image including a face image {camera in [0015], while [0035]-[0036], [0071]-[0075] clarifies that the identification system 226 includes radar and at least one non-radar sensor such as a camera which is 

obtaining face data of a face corresponding to the face image via the wireless communication circuit {See [0029], [0035]-[0036], [0046]-[0049].  See also Fig. 6 steps 602-604; [0066]-[0067]},
wherein the wireless communication circuit comprises an antenna array including a plurality of antenna elements configured to perform beamforming {Wireless communication enables/includes the radar  [0076]-[0077] See also antenna 214, [0030]; radar-based authentication system 104 includes radar-emitting element 212 and antenna 214 that forms radiations in beams per [0025]-[0028].  See also [0025]-[0027] disclosing a variety of radar beam shapes including wide field (shape), narrow field, various shaped fields, steered fields, and close (near), field, intermediate field and far range fields.  See also [0032]-[0033] for variable frequency fields}.
	Trotta is a highly analogous reference from the same field of human face recognition using a combination of radar beams and camera images.  See Figs. 1A, 1E, 3A, abstract, [0002], [0074] and cites below.  Radar beams are emitted and the reflected signals used to perform facial recognition per [0020]-[0023].  
	Trotta teaches controlling a wireless communication circuit of the electronic device based on the face image {wireless communication in [0076], [0129]. For control 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s beam formation such that the control of the radar, within Barbellos’s wireless communication circuit per [0076]-[0077], is controlled based on the face image as taught by Trotta because doing so positions the target within the effective boundary of the light emitters for sufficient lighting and within the predetermined range of the radar sensor circuits thereby increasing detection accuracy and thereby facial recognition accuracy as motivated by Trotta in [0024]-[0025], [0032] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 12-14
The rejection of device claims 2-4 above applies mutatis mutandis to the corresponding limitations of method claims 12-14, respectively while noting that method elements have also been cited above.
Claim 17
.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barbello and Lou (WO 2021071508 A1).
Claim 5
	In regards to claim 5, Barbello discloses 	wherein the one or more instructions, when executed, cause the processor to:
obtain a distance from the face to the electronic device via the wireless communication circuit {see above cites in claim 1.  See also [0052], [0054] clearly disclosing that distance between user and electronic device 102 is determined by the radar-based authentication system 104};


	Lou analogous art solving the same problem of a mobile electronic device with wireless communication circuitry, e.g. mobile phone, achieving a sharp focus for an 
	Lou is one of many references that teach conventional autofocusing including setting a parameter associated with focusing of the camera based on the distance;  and
obtaining the image including the face image via the camera in which the parameter is set {see [0004] clarifying that traditional (conventional) autofocus may be categorized into active (e.g. radar) and passive autofocus procedures in which a radar device determines distance and a focus setting (parameter) is set/determined based on the distance while [0009] explains that active autofocus procedures are preferred for low-light conditions thereby motivating using radar to perform autofocus in [0009]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s electronic device with radar that obtains a distance from the face to the electronic device via the wireless communication circuit to include autofocusing for the included camera that sets a parameter (focus setting) associated with focusing of the camera based on the distance;  and obtains the image including the face image via the camera in which the parameter is set as taught by Lou because using radar-based active autofocusing is preferred for low light conditions as motivated by Lou in [0009] and logically improves the focus condition of Barbello’s camera thereby increasing authentication/face recognition accuracy and reliability and/or because doing so merely combines prior art elements according to known methods to yield predictable results.





6 is rejected under 35 U.S.C. 103 as being unpatentable over Barbello and Canon (JP 2007-049449).
Claim 6
	In regards to claim 6, Barbello discloses wherein the one or more instructions, when executed, cause the processor to:
generate movement information about the face via the wireless communication circuit {[0028], [0046], [0050], [0052] and cites above for claim 1 re obtaining face data}
set a parameter associated with a shutter speed of the camera based on the movement information; and
obtain the image including the face image via the camera
	Canon is analogous art that solves the same problem of achieving sharp images by a camera to improve facial recognition.  See abstract and cites below. Canon teaches:
generating movement information about the face {motion detection unit 114, page 3};
setting a parameter associated with a shutter speed of the camera based on the movement information {see abstract, pages 2-3}; and
obtaining the image including the face image via the camera in which the parameter is set {CPU 111 sets the shutter speed based on motion detection result, pages 3-4}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barbello and Sharma (US 20190050692 A1).
Claim 8
	In regards to claim 8, Barbello discloses using both face image (camera) and face data (radar) to determine whether the face is the actual face of the person based on the face image from the camera the face data from radar {[0035]-[0036], [0071]-[0075]}, Barbello is not relied upon to disclose the probability scoring method recited in claim 8 that is used for the facial recognition.
 	Sharma is an analogous reference solving the same problem of sensor fusion for pattern recognition in which radar 206 and visible (camera 200) image data is combined perform pattern recognition/object detection classification including driver identification per [0020]-[0029].  Sharma also teaches 

calculating a second score of the probability that the object is the actual object based on the data from a radar antenna reflections {Fig. 2 radar 206, object detection based on radar signals 216 }; and
determining whether the detected object the actual object at least partially based on the first score and the second score {Fig. 2, weight output of each detection module based on context 230 in which context includes confidence/reliability as per [0030]-[0036] while Fig. 3 illustrates relative weights of sensors (e.g. camera, radar) based on context.  See also the context types in [0032], [0025], neural networks and context severity in [0038]-[0041] and adjusting weights for reliability of sensor data by type in [0032]-[0035], [0055]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s electronic device that uses both face image (camera) and face data (radar) to determine whether the face is the actual face of the person based on the face image from the camera the face data from radar to perform such facial recognition by calculating a first score of a probability that the object is the actual object based on the image from a camera; calculating a second score of the probability that the object is the actual object based on the data from a radar antenna reflections; and determining whether the detected object the actual object at least partially based on the first score and the second score as taught by Sharma because 
Claims 9 and 10
	In regards to claim 9, Barbello discloses using both face image (camera) and face data (radar) to determine whether the face is the actual face of the person based on the face image from the camera the face data from radar {[0035]-[0036], [0071]-[0075]} but is not relied upon to disclose (claim 9) determining whether the face is the actual face of the person based on a sum of a first value obtained by applying a first weight to the first score and a second value obtained by applying a second weight to the second score or (claim 10) adjust the first weight and the second weight based on a reliability of the image and/or a reliability of the face data. {see above citations for claim 8 particularly Fig. 2, weight output of each detection module based on context 230 in which context includes confidence/reliability as per [0030]-[0036] while Fig. 3 illustrates relative weights of sensors (e.g. camera, radar) based on context.  See also the context types in [0032], [0025], neural networks and context severity in [0038]-[0041] and adjusting weights for reliability of sensor data by sensor data/sensor type in [0032]-[0035], [0055]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s electronic device that uses both face image .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barbello and Trotta as applied to claim 11 above, and further in view of Lou (WO 2021071508 A1).
Claim 15
	In regards to claim 5, Barbello discloses 	wherein the obtaining of the image including the face image using the camera of the electronic device further comprises
obtaining a distance from the face to the electronic device via the wireless communication circuit {see above cites in claim 1.  See also [0052], [0054] clearly 


	Lou analogous art solving the same problem of a mobile electronic device with wireless communication circuitry, e.g. mobile phone, achieving a sharp focus for an included camera gathering images as per abstract, [0002], [0009], [0040] and cites below.
	Lou is one of many references that teach conventional autofocusing including setting a parameter associated with focusing of the camera based on the distance;  and
obtaining the image including the face image via the camera in which the parameter is set {see [0004] clarifying that traditional (conventional) autofocus may be categorized into active (e.g. radar) and passive autofocus procedures in which a radar device determines distance and a focus setting (parameter) is set/determined based on the distance while [0009] explains that active autofocus procedures are preferred for low-light conditions thereby motivating using radar to perform autofocus in [0009]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination including Barbello’s electronic device with radar that obtains a distance from the face to the electronic device via the wireless communication circuit to include autofocusing for the included camera that sets a .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barbello and Trotta as applied to claim 11 above, and further in view of Canon (JP 2007-049449).
Claim 16
	In regards to claim 6, Barbello discloses wherein the obtaining of the image including the face image using the camera of the electronic device further comprises:
generating movement information about the face via the wireless communication circuit {[0028], [0046], [0050], [0052] and cites above for claim 1 re obtaining face data}
setting a parameter associated with a shutter speed of the camera based on the movement information; and
obtaining the image including the face image via the camera

generating movement information about the face {motion detection unit 114, page 3};
setting a parameter associated with a shutter speed of the camera based on the movement information {see abstract, pages 2-3}; and
obtaining the image including the face image via the camera in which the parameter is set {CPU 111 sets the shutter speed based on motion detection result, pages 3-4}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination including Barbello’s electronic device with radar that obtains movement information from the face to the electronic device via the wireless communication circuit to include setting a parameter associated with a shutter speed of the camera based on the movement information {see abstract, pages 2-3}; and obtaining the image including the face image via the camera in which the parameter is set as taught by Canon because doing so creates sharper images for fast moving objects and otherwise improves image quality of Barbello’s camera thereby increasing authentication/face recognition accuracy and reliability and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Barbello and Trotta as applied to claim 17 above, and further in view of Sharma (US 20190050692 A1).
Claim 18
	In regards to claim 18, Barbello discloses using both face image (camera) and face data (radar) to determine whether the face is the actual face of the person based on the face image from the camera the face data from radar {[0035]-[0036], [0071]-[0075]}, Barbello is not relied upon to disclose the probability scoring method recited in claim 18 that is used for the facial recognition.
 	Sharma is an analogous reference solving the same problem of sensor fusion for pattern recognition in which radar 206 and visible (camera 200) image data is combined perform pattern recognition/object detection classification including driver identification per [0020]-[0029].  Sharma also teaches 
calculating a first score of a probability that the object is the actual object based on the image from a camera {Fig. 2 camera 200, object detection based on video signals 214, [0030]-[0036]};
calculating a second score of the probability that the object is the actual object based on the data from a radar antenna reflections {Fig. 2 radar 206, object detection based on radar signals 216 }; and
determining whether the detected object the actual object at least partially based on the first score and the second score {Fig. 2, weight output of each detection module based on context 230 in which context includes confidence/reliability as per [0030]-[0036] while Fig. 3 illustrates relative weights of sensors (e.g. camera, radar) based on 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s electronic device that uses both face image (camera) and face data (radar) to determine whether the face is the actual face of the person based on the face image from the camera the face data from radar to perform such facial recognition by calculating a first score of a probability that the object is the actual object based on the image from a camera; calculating a second score of the probability that the object is the actual object based on the data from a radar antenna reflections; and determining whether the detected object the actual object at least partially based on the first score and the second score as taught by Sharma because doing so improves the recognition/classification accuracy by adjusting the weighting according to the context in order to compensate or sensor, environmental (e.g. low ambient light), differences in field of view as motivated by Sharma in [0017]-[0022] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 19 and 20
	In regards to claims 19 and 20, Barbello discloses using both face image (camera) and face data (radar) to determine whether the face is the actual face of the person based on the face image from the camera the face data from radar {[0035]-[0036], [0071]-[0075]} but is not relied upon to disclose (claim 19) determining whether 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s electronic device that uses both face image (camera) and face data (radar) to determine whether the face is the actual face of the person based on the face image from the camera the face data from radar to perform such facial recognition by  (claim 19) determining whether the face is the actual face of the person based on a sum of a first value obtained by applying a first weight to the first score and a second value obtained by applying a second weight to the second score; and  (claim 20) adjust the first weight and the second weight based on a reliability of the image and/or a reliability of the face data as taught by Sharma because doing so improves the recognition/classification accuracy by adjusting the weighting according to the context in order to compensate or sensor, environmental (e.g. low ambient light), differences in field of view as motivated by Sharma in [0017]-[0022] and/or because 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486